 In the Matter of McKESSON & ROBBINS,INC.andDRUG TRADE SALES-MEN'SUNION,' C. I.O.Case No. 2-R-5480.-Decided July 31, 1945Mr. Frederic JVingersky,of New York City, for the Company.Mr. Mac !Mattis,of New York City, for the C. I. O.Mr. Stanley B. Korengold,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Drug Trade Salesmen's Union, C. I.0., herein called.the C. I. 0., alleging that it question affecting coin-merce had arisen concerning the representation of employees of Mc-Kesson & Robbins Inc., Brooklyn, New York, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Robert A. Levett, Trial Ex-aminer.Said hearing was held at New York City, on May 14, 1945.The Company and the C. I. O. appeared and participated.' Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in tl1e case, the Board makes the following:0FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMcKesson & Robbins,Inc., a Maryland corporation,with its prin-cipal office in NewYork City,isengaged in the wholesaling ofpharmaceuticals,cosmetics,and toiletries,in the manufacture and1 The Federal Labor Union,A F. of L Local 20734, herein called the Federal Union, didnot appear at the hearing although it was duly served with notice thereof.63 N. L.R. B., No. 8.88 McKESSON & ROBBINS, INC.89packaging of drug products, and in the importing and wholesalingof wines and liquors.The Company has numerous branch officesand divisions throughout the United States; however, we are hereconcerned with only its Brooklyn Division, located at Brooklyn, NewYork.During the past year the Brooklyn Division used drugs,.chemicals, and packaging supplies valuedin excessof $1,000,000, ofwhich about 90 percent was shipped to the Company from pointsoutside the State of New York.During the same period the Com-pany handled and distributed commodities valued inexcess of$1,000,000, of which about 90 percent was shipped to points outsidethe State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDrug Trade Salesmen's Union, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONBy letter dated March 10, 1945, the C. I. O. informed the Companythat it desired recognition as the exclusive bargaining representativeof the salesmen employed at the Company's Brooklyn Division.TheCompany made no response to this letter and on March 13, 1945, theC. I. O. filed a petition with the Board seeking certification in a unitof salesmen.The Company also received a communication from theFederal Union claiming bargaining rights for the salesmen involved,on the basis of its existing contract with the Company.This contract,however, covers only the Company's warehouse employees and doesnot includesalesmenas such.Nor can it be argued that the salesmenare, in fact, warehouse employees.Although the salesmen have beenworking about 8 hours per week in the warehouse, the record disclosesthat such work has been of a temporary nature and in addition to theirregular sales duties.2Accordingly, we find that the contract betweenthe Company and the Federal Union does not cover the employeesinvolved herein and, consequently, constitutes no bar to the instantproceeding.2Because of an urgent help shortage,the salesmen have been asked to work a few hoursper week in the warehouse.However, the salesmen do not punch a clock like the otherwarehouse employees,they are paid on a different basis from the regular warehouseworkers, and they remain under the authority of their sales manager rather than the ware-house foreman.Although the Federal Union's contract with the Company is a closed shopcontract,the union has never required the salesmen to become members; nor has theunion at any time previously attempted to bargain for the salesmen. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. 0. represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. 0. seeks a unit consisting of all salesmen employed at theCompany's Brooklyn Division. The Company takes no position,agree-ing to abide by the Board's decision as to the appropriate unit.Therecord discloses that the Company's Brooklyn Division employs ninesalesmenwhose work consists primarily of calling on druggists, dis-playing merchandise, and taking orders for the purchase thereof.Each salesman is given a specific territory within which there areapproximately 40 drug stores whose accounts he services.The orderstaken by thesalesmen aremailed in to the office where they are proc-essed by the various clerical departments and are then sent to thewarehouse to be filled and shipped out.The salesmen also arrangefor regular telephone inquiries by certain warehouse workers whosolicit orders by telephone.All such orders are credited to the sales-man who has that account.The record also indicates that the working conditions of the sales-men are entirely different from those of the Company's warehouseemployees.The warehouse employees are paid on an hourly basis.and work solely within the warehouse.The salesmen, on the otherhand, are paid on a commission basis and generally work outside thepremises ofthe Company. The warehouse employees are paid everyweek, whereas the salesmen are paid semimonthly. Furthermore, thesalesmen'saverage earnings exceed those of the warehouse employees.The rights of the warehouse employees concerning vacations, holidays,and grievances are governed by the Federal Union's contract with theCompany.The salesmen do not enjoy these same employment bene-fits.It further appears that the C. I. 0. has contracts with othercompanies in the industry, covering similar, units of salesmen. Inview of these facts, we are of the opinion that the duties and interestsof the salesmen are sufficiently different from those of the warehouseemployees to warrant the establishment of a separatesalesmen's unitfor the purposes of collective bargaining.48 The Field Examiner reported that out of nine employees in the unit petitioned for, theC. I. O. submitted nine applications for membership cards,all of which checked with per-sons listed on the Company's April 0, 1945, pay roll.All nine cards were dated March 1945.4 Cf.Matter of New England Grocery Supply Company,55 N. L R. B. 334;Matter ofStandard Wholesale Company,47 N. L. R. B. 920. McKESSON & ROBBINS, INC.91We find thatall salesmenemployed at the Company's BrooklynDivision, excluding the sales manager and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESIn view of the fact that the Federal Union failed to appear at thehearing and has presented no evidence of representation among thesalesmen involved, we shall not accord it a place on the ballot.6We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll'period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with McKesson & Rob-bins, Inc., Broollyn, New York, an election by secret ballot shall be-conducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Drug TradeSalesmen'sUnion, C. I. O.,s for the purposes of collective bargaining.6SeeMatter of Westinghouse Electric d Manufacturing Company,62 N. L. R B. 137Matter of Chicago Flexible Shaft Company,60 N L.R B. 8486 The request of the C. I. 0 that it be designated on the ballot otherwise than as hereinset forth is hereby referred to the Regional Director to whom the Board has delegateddiscretionary authority in matters relating to the conduct of the election.